Johnson, Judge.
The judgment and proceedings of the County Court should be reversed and set aside, having no jurisdiction, such as they have exercised in this case.
Taylor, Judge.
There is no power given to the County Courts to direct proceedings had before Magistrates, to be brought before them; their jurisdiction is confined to specified and enumerated objects—if it is extended beyond these in one instance, it will be difficult to fix the point where it shall stop.
The regulations which are made relative to appeals from the judgment of a Magistrate, will be rendered nugatory by this novel mode of proceeding. Whatever is claimed to be within the jurisdiction of an inferior court, ought to be plainly shewn, as in pleading, nothing shall be intended within its jurisdiction, unless it be expressly alledged.
*22Macay, Judge.
The county court have exceeded their jurisdiction. Let their judgment be reversed.
Judgment reversed.